                                          Case 4:20-cv-04408-YGR Document 13 Filed 08/04/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     HOAN VAN TRAN,                                    Case No. 4:20-cv-04408-YGR
                                                        Petitioner,
                                   8
                                                                                           ORDER VACATING DATES AND SETTING
                                                 v.                                        COMPLIANCE HEARING
                                   9

                                  10     DAVID W. JENNINGS, ET. AL.,
                                                                                           Re: Dkt. No. 12
                                                        Respondents.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The traverse filed in this matter states that petitioner Hoan Van Tran may no longer be in

                                  14   Immigration and Customs Enforcement (“ICE”) custody, and that he may already have been

                                  15   removed to Vietnam from the United States. (See generally Dkt. No. 12.) Accordingly, all

                                  16   pending dates are VACATED. The Court hereby SETS a compliance deadline for 9:01 a.m. on

                                  17   Friday, August 21, 2020.

                                  18          Five (5) business days prior to the date of the compliance deadline, the parties shall file

                                  19   either (a) a STIPULATION OF DISMISSAL; or (b) a one-page JOINT STATEMENT setting forth an

                                  20   explanation regarding the failure to comply. If compliance is complete, the compliance deadline

                                  21   will be taken off calendar.

                                  22          IT IS SO ORDERED.

                                  23   Dated: August 4, 2020

                                  24
                                                                                                       YVONNE GONZALEZ ROGERS
                                  25                                                                  UNITED STATES DISTRICT JUDGE
                                  26

                                  27

                                  28
